                                                                        Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


MATTHEW HYDE,

      Plaintiff,

v.                                            CASE NO. 5:18cv122-MCR-CJK

FLORIDA DEPARTMENT
OF CORRECTIONS,

     Defendant.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated November 13, 2018. ECF No. 7. Plaintiff has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE for plaintiff’s

failure to prosecute and/or failure to comply with an order of the court.

       3.     The Clerk shall close the file.

       DONE AND ORDERED this 14th day of December 2018.




                                           s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 5:18cv122-MCR-CJK
